Citation Nr: 0122126	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-24 401A	)	DATE
	)
	)


THE ISSUE

Whether a January 1986 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for 
lumbosacral strain should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issue of whether a July 1960 rating decision that 
severed service connection for a low back disability 
contained clear and unmistakable error is addressed in a 
separate appellate decision).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board as an original action on 
the motion of the veteran alleging clear and unmistakable 
error of the January 1986 Board decision.  


FINDINGS OF FACT

1.  In a January 1986 Board decision, the Board denied 
entitlement to service connection for lumbosacral strain.

2.  The January 1986 Board decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The January 1986 Board decision denying entitlement to 
service connection for lumbosacral strain was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of clear and unmistakable error.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  Pursuant to an opinion of the 
VA General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of the statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

In the implementing regulation, clear and unmistakable error 
is defined as a very specific and rare kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Clear and unmistakable error also 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The evidence that was before the Board at the time of its 
July 1986 decision consisted of the veteran's service medical 
records, a March 1977 statement from Carl L. Lundell, M.D., a 
July 1981 buddy statement, a February 1981 letter from A. W. 
Fuhr, D.C., a February 1981 statement from Richard Johnson, 
D.C., December 1977 and March 1981 reports from Paul H. 
Gislason, M.D., March and April 1983 reports from Dr. 
Lundell, and a March 1985 personal hearing transcript.

The service medical records include an entrance examination 
of February 1943 that made no findings of abnormality.  In 
January 1944, the veteran presented with complaint of low 
back pain.  It was noted that his back had bothered him for 
about 10 months since heavy lifting.  The veteran related 
that he fell from a barn in February 1943 before he was 
inducted into active service.  Since then, he had 
intermittent low back pain and it had worsened in the past 4 
months.  He had no memory of any back injury other than the 
one in 1943.

Physical examination upon admission was negative, with normal 
flexion and no tenderness or muscle spasms.  The x-ray report 
was also negative.  The veteran was hospitalized and received 
infra red and massage treatment.  He returned to duty within 
a few days.  The diagnosis was moderately severe lumbosacral 
sprain incurred in civilian life.  The records also indicated 
that the veteran received some back treatments during the 
week prior to his hospital admission.

A comprehensive physical examination performed in July 1945, 
when the veteran fractured his left ankle, made no findings 
regarding the low back.  At that time, the veteran reported a 
history of falling 20 feet from a barn and sustaining injury 
to his back.  Since that time, he had pain in the lower 
lumbar region.  The veteran was later medically discharged 
due to the left ankle fracture. 

In March 1977, Dr. Lundell wrote that the veteran had a 
recurrence of back trouble that was service connected.  On 
examination, the veteran had limitation with straight leg 
raising.  In July 1981, the veteran's fellow serviceman wrote 
that the veteran complained of back pain in 1944.  They 
engaged in strenuous training and built bridges, worked with 
concrete, and performed carpentry as Combat Engineers.

Dr. Fuhr wrote that the veteran presented in March 1969 with 
complaints of low back pain.  He stated that, if the veteran 
had a back injury in 1945, it would be fair to assume that it 
was service connected.  Dr. Johnson wrote that the veteran 
was seen on several occasions in 1971 for treatment of a 
chronic low back injury associated with sciatic neuritis.

Dr. Gislason wrote that the veteran presented in December 
1977 with complaint of left hip pain after an injury one year 
prior.  He also had previous back trouble.  The veteran was 
assessed with a herniated disc syndrome.  In March 1981, Dr. 
Gislason recommended another evaluation if the veteran 
continued to have back difficulty.  In March 1983, Dr. 
Lundell assessed the veteran with recurrent back distress.  
He referred to it as service connected.  The following month, 
Dr. Lundell wrote that the veteran complained of pain of the 
low back.  Physical examination noted tenderness and x-rays 
identified degenerative changes.  

The veteran testified before the RO that he fell from a barn 
before he entered active service, but that he sustained only 
bruising.  He had no back disability when he entered service, 
and began to have back pain in the latter part of 1943.  He 
performed heavy labor with the Combat Engineers, but incurred 
no back injury in service.

The law concerning service connection has not significantly 
changed since the rendering of the January 1986 Board 
decision.  Generally, a veteran may be granted service 
connection for injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or condition.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of entrance in service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 1991).  A 
preexisting disease will be presumed to have been aggravated 
by active service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991). 

Upon a review of the law and record before the Board at the 
time of the January 1986 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  The Board decision of January 1986 
thoroughly and accurately reviewed the evidence of record and 
applied the correct laws pertaining to service connection and 
aggravation.  However, it determined that the veteran's low 
back disability preexisted active service and was not 
aggravated therein.  

The Board acknowledges that the veteran was subsequently 
granted service connection for his low back disability.  
However, the Board emphasizes that, in a review for clear and 
unmistakable error, only the evidence before the Board at the 
time of the prior decision may be considered.  Accordingly, 
the Board decision of January 1986 was not clearly and 
unmistakably erroneous and the veteran's motion must be 
denied.


ORDER

As the Board did not commit clear and unmistakable error in 
the January 1986 decision, the motion is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeal

 

